Daly, J.
Both cases entail appeals from decisions of the compensation review division affirming actions by the workers’ compensation commissioner for the third district in denying the defendant employer’s motions to correct the findings by opening and modifying the judgments rendered on the basis of stipulations by the parties.
The plaintiff Pauline D. Cuccuro is the dependent widow of Anthony Cuccuro who, as a member of the West Haven police department, suffered a heart attack on September 21, 1971. He was retired on August 2, 1972, and died on January 23, 1977. A notice of claim for benefits under General Statutes § 7-433c was filed on May 18,1976, with the commissioner. A stipulation was filed on June 13,1979, and benefits were awarded on July 10,1979. On July 22,1980, the defendant filed a motion to correct the finding and open and modify the award.
The plaintiff George Spragg was a member of the West Haven police department and suffered a heart condition on January 2,1973. A notice of claim was submitted on June 14,1974. A stipulation was filed on September 14, 1978, pursuant to which benefits were awarded on October 20, 1978.
*267Both awards are challenged on the basis that the notices of claim were not filed within the statutory-period of one year as required by General Statutes §§ 7-433c and 31-294 and, as a result, the commissioner allegedly lacked jurisdiction to make any awards. From the denial of the defendant’s motions to correct the findings, the defendant city of West Haven appealed to the review division, which affirmed the actions of the commissioner. The defendant now appeals the decisions of the review division to this court.
The issue on appeal is whether the stipulations by the parties which recited that the notices of claim were filed more than a year after the injuries were suffered deprived the commissioner of jurisdiction to render the awards.
“The procedure for determining recovery under [General Statutes] § 7-433c is the same as that outlined in chapter 568 [the Workers’ Compensation Act], presumably because ‘the legislature saw fit to limit the “procedural avenue” for bringing claims under § 7-433c to that already existing under chapter 568 rather than require the duplication of the administrative machinery available . . . and further burden the courts and the municipalities . . . .’ Plainville v. Travelers Indemnity Co. [178 Conn. 664, 671-72, 425 A.2d 131 (1979)].” Bakelaar v. West Haven, 193 Conn. 59, 68, 475 A.2d 283 (1984). “Thus, § 7-433c directs claimants to the provisions of the Workers’ Compensation Act to determine how to proceed with a claim for benefits. Since § 31-294 states that ‘[n]o proceedings for compensation . . . shall be maintained unless a written notice of claim for compensation is given within one year from the date of the accident . . .’we conclude that compliance with this section is also a prerequisite to entitlement to benefits under § 7-433c.” Janco v. Fairfield, 39 Conn. Sup. 403, 406, 466 A.2d 1 (1983).
*268Giving notice of the claim and the time of filing are essential to maintaining a right of action against an employer. Where a statutory right of action sets a time within which that right must be carried out, a limitation on the action is created and must be strictly enforced. Walsh v. A. Waldron & Sons, 112 Conn. 579, 584, 153 A. 298 (1931). “Not being merely a procedural matter, the doctrine of waiver upon which the claimant relies, cannot avail, since jurisdiction cannot be waived, nor can it be conferred by agreement.” Id.
Neither the commissioner nor the review division found that a notice of claim was filed within the statutory period of one year. Section 31-294 of the General Statutes, however, contains an exception to the one year notice requirement: “[I]f within the applicable period an employee has been furnished, for the injury with respect to which compensation is claimed, with medical or surgical care as hereafter provided in this section, no want of such notice of claim shall be a bar to the maintenance of proceedings . . . .”
The defendant has not established that it did not furnish medical care to the plaintiffs. That alternative method of notice could have conferred jurisdiction on the commissioner to render the awards challenged here. When jurisdiction is possible, and the court has taken jurisdiction over a cause, every presumption supports the judgment which it renders. Connecticut Light & Power Co. v. Costle, 179 Conn. 415, 421, 426 A.2d 1324 (1980); Tuccio v. Zehrung, 164 Conn. 231, 232, 319 A.2d 406 (1973); Stone v. Hawkins, 56 Conn. 111, 115, 14 A. 297 (1888). This presumption is strengthened by the fact that the parties stipulated to the award and that none contested the jurisdiction of the commissioner. Applying the aforesaid to these appeals, the defendant has failed to sustain its burden of showing that there was error in the decision of the review divi*269sion from which the appeals were taken. Schwarzschild v. Martin, 191 Conn. 316, 326, 464 A.2d 774 (1983).
On the basis of the exceptions to the statutory notice requirements, the commissioner had jurisdiction to render the awards to the plaintiffs.
There is no error.
In this opinion Spallone, J., concurred.